Citation Nr: 0606873	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.   

In November 2003, the Board remanded the case to the RO for 
further action.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The current medical evidence does not show the presence 
of post-traumatic stress disorder. 
  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in May 2000, April 2002, and January 2004, 
and in the statement of the case and supplemental statements 
of the case, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  The documents providing notice have informed the 
veteran of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  The veteran also has been 
afforded appropriate examination.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis of Claim

The veteran is claiming entitlement to service connection for 
PTSD due to stressors experienced during service while in 
Vietnam.

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions; military records, 
such as service personnel and medical records; other medical 
records, including private and VA medical records, including 
records of treatment and examination reports; lay statements; 
and service records provided by the U.S. Armed Services 
Center for Research of Unit Records.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to each claim.

Service medical records show no complaints or treatment for 
psychiatric symptoms. During a June 1970 examination, the 
veteran reported no history of complaints of nervous trouble, 
depression or excessive worry, or otherwise referable to his 
claimed disability.  On examination, no pertinent abnormal 
findings were made on clinical evaluation.

VA medical records show that the veteran was seen in March 
2000 for consultation in evaluation for PTSD.  At that time, 
the examiner noted that the veteran had completed the PTSD 
Diagnostic Screening Battery.  The veteran reported being 
rocketed in Vietnam and of killing seven Viet Cong coming 
through the wire around the compound.  After testing, the 
impression was PTSD, mild to moderate due to military 
stressors.

The veteran was seen by VA later in March 2000 for 
psychological assessment.  At that time, reported stressors 
included the veteran's experiences associated with his duties 
in Vietnam, initially in duties as an infantryman serving on 
base security, and later as helicopter mechanic.  In the 
latter role, he was a maintenance crew leader, which included 
duties of frequent helicopter missions as crew leader or door 
gunner.  He reported experiencing multiple mortar and rocket 
attacks, witnessing the death of enemy soldiers, and seeing 
helicopters being shot down.  After examination, the report 
contains an Axis I diagnosis of PTSD, chronic, moderate, due 
to combat exposure; and major depressive episode, recurrent, 
severe.

In a May 2000 private medical record-treatment summary-the 
examiner noted that the veteran was administered psychometric 
testing.  The report concluded that the results of that 
testing showed a high likelihood for the diagnosis of PTSD.  
The report noted that while in Vietnam, the veteran worked on 
helicopters but was also on flight status and flew several 
missions.  The report indicated the following stressors were 
associated with the diagnosis of PTSD.  The veteran was 
exposed to multiple rocket and mortar attacks, including 
within minutes after he landed at Bien Hoa.  He was 150 feet 
from the mess hall when it was blown up by rocket attack.  
Gun ships were shot down and pilots and crew chiefs were 
killed in action.  The examiner concluded that the reported 
symptoms were consistent with the full range of PTSD 
diagnosis found in DSM IV.  The examiner opined that the 
veteran suffers from PTSD as a result of traumas experienced 
during combat in Vietnam.

During a July 2000 VA examination, the veteran reported that 
he was a helicopter mechanic at Phu Loi Air Base, and went on 
several helicopter troop transport missions and received 
small arms fire on two occasions.  He stated that he did not 
receive a Purple Heart for his injuries there because they 
were not combat-related.  He did not participate directly in 
combat.  The veteran indicated that his PTSD-related 
stressors involved witnessing the destruction of the mess 
hall by a rocket.  He also reported being at the Phu Loi Air 
Base under mortar and rocket attacks.  He also reported that 
helicopter crews were lost in action, and that there were 
several attempted breaches of their perimeter. 

After mental status examination and psychological testing, 
the examiner commented that the veteran did not meet the DSM 
IV-R diagnostic criteria for PTSD.  The report contains an 
Axis I assessment of adjustment disorder with depressed mood 
(secondary to unemployment, reduced income, and loss of sense 
of self-worth).

During a February 2002 VA examination for PTSD, the examiner 
reviewed past medical records.  The veteran reported that his 
stressors included witnessing the destruction of the mess 
hall due to damage from a rocket attack; his work as a 
helicopter mechanic and flying missions as a door gunner, 
including to hot landing zones a couple of times.  He was 
injured when an aircraft fell off a wheeled device, and he 
was evacuated to Japan for a crushed hand that resulted.  
After examination and testing, the examiner concluded that it 
was not possible to conclude that the veteran meets criteria 
A for a diagnosis of PTSD; and that he does appear to have a 
serious depressive disorder.  The report contains an Axis I 
diagnosis of Alcohol Abuse, in remission; and Depression, not 
otherwise specified.

During an August 2002 VA examination for PTSD, the veteran 
reported PTSD-related stressors essentially similar to those 
reported above during the February 2002 examination.  After 
examination, the examiner indicated that based on test 
results, the current diagnosis of dysthymic disorder was more 
consistent-than a diagnosis of PTSD-with the veteran's 
description of stressful events and the effect that they had 
on him at the time and the present time.  The report 
concludes with an Axis I diagnosis of dysthymic disorder, 
moderate to severe.

During a November 2004 VA examination for mental disorders 
other than PTSD, the examiner discussed his review of the 
previous medical records.  The examiner noted past 
discrepancies in reported war zone stressors.  Noted 
stressors included experiencing rocket attacks on his base; 
injury of his hand while riding in a helicopter struck by 
enemy rounds; witnessing a mortar attack on a mess hall; 
possibly killing enemy soldiers found dead outside the 
perimeter wire, whom he had apparently fired at.  The 
examiner concluded with an opinion that it is less likely as 
not that the veteran experienced any other psychological or 
psychiatric disorders between October 1968 and October 1970.  
The report contains an Axis I diagnosis of alcohol abuse, and 
marijuana abuse.

During a private medical report of psychiatric examination in 
January 2005, the veteran reported stressors, including the 
death of three U.S. soldiers wounded in action who he brought 
back into a helicopter; the destruction of the mess hall; the 
incident in which he injured his hand while moving three 
helicopters that had taken fire and were damaged.  He 
reported that his primary duty was maintenance of Huey 
helicopters, and he had flight status for 10 or 12 flights.  
The examiner stated that the veteran was also generally 
subject to experiences in which he witnessed an event or 
events involving actual or threatened death or serious 
injury.  After examination, the report concludes with an Axis 
I diagnosis of PTSD, chronic, severe.

In an August 2005 VA report of C&P chart review, the examiner 
reported on his review of the claims file.  The examiner 
stated that the veteran's descriptions of stressors had 
varied across his many evaluations.  The examiner found that 
inconsistencies included the following.  (1) The veteran had 
reported that his hand was injured by enemy gunfire while 
aboard a helicopter; however, he later indicated that he 
received the crush injury while moving a helicopter.  (2) The 
veteran reported that he had killed seven or eight enemy 
troops outside the perimeter in a fire fight; and later he 
did not know if he killed them, and did not see the bodies.  
(3) The veteran mentioned in April 1976 that he was in a 
helicopter crash, and never mentioned this again.  (4) The 
veteran reported that a mess hall was hit by rockets or 
mortars, with questionable voracity as his distance from the 
site ranged from 15 to 150 feet away.

The examiner pointed out that documentation from the 
Department of the Army indicated significant combat events 
involving the 128th Aviation Unit while the veteran was in 
Vietnam.  It also indicated that the mess hall burned down 
accidentally.  Other documented incidents did not seem to 
have been directly experienced by the veteran.  The veteran 
reported that his base received mortar and rocket attacks, 
but he did not provide detail about his proximity to those 
attacks.  Further, examiners did not note responses of 
intense fear, horror, or helplessness during VA examinations.  

The examiner concluded with an opinion that it is less likely 
than not that the veteran experienced qualifying stressor 
events while he was in Vietnam.  The examiner also opined 
that DSM IV PTSD stressor criteria has not been met, based on 
thorough, formal VA examinations.  In this connection, the 
examiner noted that the veteran has not been assigned a 
diagnosis of PTSD using comprehensive, time-intensive 
evaluations employing both interview and test data.  The 
examiner concluded with an opinion that the differences in 
evaluation methods-of those medical professionals diagnosing 
PTSD as opposed to those who did not-has led to differences 
in the diagnoses.  In this connection, he noted that the most 
intensive evaluations (formal VA compensation and pension 
examinations) have been consistent in not reaching the 
diagnosis of PTSD.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

Despite some indications of PTSD, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  In particular, the Board notes that during 
all five VA examinations conducted between July 2000 and 
August 2005, the examiners failed to diagnose PTSD, and 
basically determined that the criteria for a diagnosis of 
PTSD were not met.  That is, in each of the five VA 
examinations, which specifically addressed the issue of 
whether the veteran has PTSD, examiners concluded that the 
veteran does not have PTSD.  Such medical evidence is highly 
probative evidence which shows that the veteran does not have 
PTSD.  

In the August 2005 VA examination report, the examiner noted 
that during the previous VA examinations-which failed to 
diagnose PTSD-the examiners did not note responses of 
intense fear, horror, or helplessness.  The examiner also 
noted that during the most intensive evaluations (formal VA 
compensation and pension examinations), the examiners were 
consistent in not reaching a diagnosis of PTSD.  

While some early treatment records in 2000 and 2001, and a 
report of a January 2005 private evaluation contain 
impressions or diagnoses of PTSD, none of them appear to have 
been based on a review of the veteran's claims file.  Nor, as 
pointed out by the examiner in the August 2005 VA examination 
report, do they assign a diagnosis of PTSD using 
comprehensive, time-intensive evaluations employing both 
interview and test data.  The Board therefore finds that the 
probative value of the evidence indicating that the veteran 
has PTSD is far outweighed by the contrary evidence of 
record, which shows that the veteran does not have PTSD.  As 
the preponderance of the evidence is against the claim that 
the veteran has PTSD, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met.  Accordingly, 
service connection for PTSD must be denied.
 
The Board has considered the veteran's statements-describing 
the symptoms of his disability and his treatment-which are 
considered competent evidence.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.

One of the necessary criteria to establish service connection 
for PTSD is medical evidence, which shows that the veteran 
currently has PTSD.  In this regard, for the reasons 
discussed above, the recent pertinent and most cogent medical 
evidence of record are the reports of VA examination for PTSD 
conducted in July 2000, February 2002, August 2002, November 
2002, and August 2005.  These examination reports did not 
show the presence of PTSD, and specifically concluded 
essentially that there was insufficient evidence for a 
diagnosis of PTSD.  Thus, there is no current medical 
evidence, which confirms the presence of PTSD.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has PTSD.  In light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, issues of 
whether the veteran participated in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran is not currently diagnosed with PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where the 
proof is insufficient to establish a present disability there 
can be no valid claim for service connection).  Therefore, 
based on the foregoing, service connection for PTSD is 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for post-traumatic stress disorder is 
denied. 


____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


